Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Amendment to the title filed on March 4, 2022 has been considered and entered. 
Amendment to the abstract filed on March 4, 2022 has been considered and entered. 
Replacement drawings for Figs. 1, 3 and 4, filed on March 4, 2022, have been reviewed and accepted. 
Claims 2 and 24 have been canceled.
Claims 1, 3-23 and 25-27 are allowable. 

Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance:
	Claims 1, 3-23 and 25-27 are allowable.

A related prior art Jaganathan et al “Jaganathan”, US Patent Application Pub. No. 20190208041 discloses providing a solution for scheduling, grouping, and/or prioritization of TCP ACK transmissions, TCP data, and UDP data that may increase the efficiency of the TCP (Paragraph(s) [0009-0010]). In further details, Jaganathan discloses in Paragraph(s) [0034] the AP 104 may include a PPDU component 124 configured to perform procedures related to scheduling and grouping of TCP ACK transmissions, TCP data transmissions, and UDP data transmissions. In certain aspects, the PPDU component 124 may be configured to determine a plurality of TCP ACKs, and at least one of TCP data or UDP data for a multi-user transmission to a set of STAs. In certain configurations, the plurality of TCP ACKs may be maintained in at 

While the cited prior art discloses some of the claimed features as explained above (i.e. scheduling, grouping and/or prioritization of TCP ACK transmissions, TCP data, and UDP data to increase the efficiency of the TCP
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454